Citation Nr: 1721835	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-22 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to increases in the "staged" (0 percent prior to June 30, 2014, and 10 percent from that date) ratings assigned for right great toe degenerative joint disease (DJD) with plantar and Achilles spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1987 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a back disability and granted service connection for right great toe DJD and assigned a noncompensable rating; the matters are now in the jurisdiction of the Houston, Texas, RO.  In an interim July 2015 rating decision, the Veteran was granted an increased 10 percent rating for right great toe DJD, effective June 30, 2014.  As that is less than the maximum schedular rating available for such disability, and the Veteran has not expressed satisfaction with the rating, the appeal of that issue continues.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2015, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer with the Board; that VLJ remanded the matters in July 2015 for additional development.  The matters have been reassigned to the undersigned for the purpose of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2015, the Veteran testified before a VLJ who has since left the Board.  In compliance with applicable law, the Veteran was notified in writing that the VLJ who held the prior hearing was no longer with the Board, and offered the option to have a new hearing.  See 38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016).  The Veteran elected to have a videoconference hearing at his local RO.  See 38 C.F.R. § 20.717 (2016).  A remand is therefore necessary in order to comply with the Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing before a Veterans Law Judge at the earliest opportunity in accordance with applicable procedures.  Notify the Veteran and his representative of the date and time thereof.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the claims file to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




